Citation Nr: 0714651	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  03-17 790	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for basal cell 
carcinoma, allegedly due to exposure to radiation from radar 
equipment.  

2.  Entitlement to service connection for basal cell 
carcinoma, allegedly due to exposure to radiation from radar 
equipment.  

3.  Entitlement to service connection for enucleation of the 
right eye, allegedly secondary to the basal cell carcinoma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty in the Air Force from April 
1956 to January 1960.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In May 2004, the Board remanded this case to 
the RO for additional development and consideration of the 
evidence.  The Board again remanded this case in May 2006 
because of a failure to comply with the Board's prior remand 
directives.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The directives in those remands, however, since have 
been completed, so the case is now ready for final appellate 
consideration.  

Although the RO reopened the claim for basal cell carcinoma, 
and indeed the Board will as well, based on the submission of 
new and material evidence, the Board still must make this 
threshold preliminary determination concerning this claim 
before adjudicating the merits of it on a de novo basis 
because this preliminary determination affects the Board's 
legal jurisdiction to reach the underlying merits of this 
claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  


FINDINGS OF FACT

1.  A rating decision in August 1994 denied service 
connection for skin cancer.  The veteran was notified of that 
decision and did not file a notice of disagreement (NOD) 
within one year, in response, to initiate a timely appeal.  

2.  Evidence added to the file since August 1994, however, 
concerning the issue of entitlement to service connection for 
basal cell carcinoma, was not previously of record and raises 
a reasonable possibility of substantiating this claim.  

3.  The greater weight of the competent medical evidence 
indicates the veteran's recurrent basal cell carcinomas were 
not first manifest during service or within one year 
following his discharge from service, nor are they 
etiologically related to his exposure to radar radiation 
during service.  

4.  The veteran's claim for service connection for 
enucleation of the right eye is predicated entirely on 
establishing his entitlement to service connection for 
basal cell carcinoma.


CONCLUSIONS OF LAW

1.  Evidence received since the August 1994 rating decision, 
which denied the veteran's claim for service connection for 
skin cancer, is new and material and this claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.302, 20.1103 (2006).  

2.  But the veteran's basal cell carcinoma was not incurred 
in or aggravated by his military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

3.  Consequently, there is no legal entitlement to service 
connection for enucleation of the right eye.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants in developing their 
claims.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of April 2002, May 2004, and May 2006 RO letters to 
the veteran notifying him of the VCAA, he has been advised of 
the laws and regulations governing the claims on appeal and 
the evidence that he must supply and the evidence that VA 
would attempt to obtain.  Thus, he may be considered to have 
been advised to submit any pertinent evidence in his 
possession.  His private treatment records through March 2002 
have been obtained and he was provided several VA 
compensation examinations, including for a medical opinion 
concerning the etiology of his claimed conditions.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Medical 
nexus opinions were obtained, as well, from his private 
physicians.  He has not identified any additional evidence 
that needs to be obtained.  See Conway v. Principi, 353 F. 
3d. 1369 (Fed. Cir. 2004).  In a statement recently received 
at the RO on February 15, 2007, he questioned the probative 
value of a medical opinion obtained by VA in December 2006, 
on remand, partly on the grounds that he was sent for an 
appointment with an ophthalmologist - rather than a 
dermatologist.  This argument will be addressed in deciding 
his claim.  Note also that his representative subsequently 
submitted a statement on February 21, 2007, indicating, among 
other things, that he had reviewed the file - including the 
development that had occurred since the Board's remand (such 
as obtaining the medical opinion in question), and that the 
claim is now "ready for the Board's review."  The 
representative did not mention or otherwise refer to any 
additional evidence that needs to be obtained.  There again 
was no mention of any additional evidence to be obtained when 
the local representative here in Washington, DC, submitted an 
additional statement on the veteran's behalf in April 2007.  
So the Board finds that the duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III) (also 
discussing the timing of the VCAA notice as it relates to 
prejudicial error).  Here, the RO initially considered the 
claim in September 2002 - so not until after sending the 
veteran a VCAA letter in April 2002.  Consequently, there was 
no error in the timing of the VCAA notice.  And even if the 
veteran did not actually receive content-complying notice 
until later - when the RO (AMC) sent him the additional VCAA 
letters in May 2004 (after the first remand) and May 2006 
(after the second), the RO (AMC) subsequently readjudicated 
his claims, respectively, in the July 2005 and December 2006 
supplemental statements of the case (SSOCs) based on the 
additional evidence that had been submitted or otherwise 
obtained since the initial rating decision in question and 
statement of the case (SOC).  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (indicating that, even in 
situations where the VCAA notice was not sent until after the 
initial adjudication of the claim, the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure the 
timing defect).  

The Board is equally mindful that, during the pendency of 
this appeal, the Court issued relevant decisions in two 
precedent cases.  In the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, but that, where 
the grant of service connection and the assignment of the 
initial disability rating and effective date occurred prior 
to the enactment of the VCAA, the intended purpose of 
§ 5103(a) has been satisfied inasmuch as the claim has been 
more than substantiated - it has been proven, thereby 
eliminating the need for any additional notice concerning the 
downstream disability rating and effective date elements.  

In comparison, in Dunlap v. Nicholson, No. 03-320 
(U.S. Vet. App. Mar. 22, 2007), the Court similarly held that 
the five elements also applied to appeals where the grant of 
service connection and the assignment of the initial 
disability rating and effective date occurred after the 
enactment of the VCAA.  Those five elements are:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  But 
the Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  So in this latter Dunlop-
type situation, the veteran is entitled to pre-initial 
decision VCAA notice concerning all elements of his claim, 
and if this did not occur, then there is a question of 
whether this is prejudicial error.

The Court in Dunlap went on to explain that a procedural or 
substantive error is prejudicial when the error affects a 
substantial right that a statutory or regulatory provision 
was designed to protect.  Such an error affects the essential 
fairness of the adjudication.  Therefore, in order for the 
Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
In other words, the Court must be persuaded that the error 
did not render the claimant without a meaningful opportunity 
to participate effectively in the processing of his or her 
claim.  

With respect to notice errors, the burden is generally on the 
claimant to assert with specificity how she or he was 
prejudiced by any notification error.  For notice errors 
involving the first element - notification as to the 
evidence or information necessary to substantiate a claim - 
such errors are presumptively prejudicial and the burden is 
on the Secretary to demonstrate that there was no error or 
that the appellant was not prejudiced by any failure to give 
notice as to this element.  However, in those situations 
where a first element notice error occurs and the claim is 
subsequently substantiated, i.e., service connection is 
awarded, and an initial rating and effective date is 
assigned, the Court holds that it will not presume prejudice.  
In these types of situations, the burden will be on the 
appellant to demonstrate how the notification error affected 
the essential fairness of the adjudication.  Only then will 
the Secretary have the burden of demonstrating no prejudice.  

Here, for the reasons already mentioned, the record reflects 
that the veteran has been provided notice of the type of 
evidence or information needed to establish his entitlement 
to service connection for basal cell carcinoma and 
enucleation of his right eye.  Indeed, the RO's (AMC's) 
intervening May 2004 VCAA letter also explained the type of 
evidence, i.e., new and material, required to first reopen 
the claim for basal cell carcinoma - including insofar as 
the deficiency in the evidence when previously denying this 
claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  And 
one of the Board's reasons for remanding this case in May 
2006, for the second time, was to provide still additional 
VCAA notice to comply with Dingess (and the since issued 
Dunlap decision).  The additional VCAA letter sent on remand, 
in May 2006, provided this requisite notice concerning the 
downstream disability rating and effective date elements of 
the claims, and, as mentioned, the RO (AMC) later 
readjudicated the claims in the December 2006 SSOC.  
Therefore, the veteran is not prejudiced by the Board's 
consideration of his claims, including in these additional 
respects, because the RO (AMC) already has as well.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (requiring 
that the Board explain why it is not prejudicial to the 
veteran to consider evidence in the first instance, that is, 
without the RO having initially considered it).  


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cancer becomes manifest to a degree of 10 percent within 
1 year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  



New and Material Evidence

Absent the filing of a notice of disagreement (NOD) within 
one year of the date of mailing of the notification of the 
denial of a claim and absent the filing of a substantive 
appeal (VA Form 9 or equivalent statement) within the 
remainder of that year or within 60 days of the mailing of 
the statement of the case (SOC), whichever is later, a rating 
determination is final and binding based on the evidence then 
of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.

In order to reopen a previously and finally disallowed claim, 
the Court has indicated that a two-step analysis is required.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 
1 Vet. App. 140 (1991); see also Elkins v. West, 12 Vet. App. 
209 (1999); Winters v. West, 12 Vet. App. 203 (1999).  The 
first step is to determine whether new and material evidence 
has been presented or secured since the time that the claim 
was previously and finally disallowed on any basis.  
It should be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Further, evidentiary assertions by the appellant must be 
accepted as true for these purposes, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Lay assertions of medical 
causation or diagnosis do not constitute credible evidence, 
as lay persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
of VA must immediately proceed to the second step, i.e., 
evaluating the merits of the claim, but only after ensuring 
that the duty to assist the claimant under 38 U.S.C.A. 
§ 5107(a) has been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

A rating decision in August 1994 found that skin cancer was 
not shown during service or within one year after the 
veteran's separation from service.  Service connection for 
skin cancer was denied on the basis that it was not incurred 
in or aggravated by service and that service connection could 
not be presumed.  The veteran was notified of that decision 
and did not file an NOD within one year, in response, to 
initiate a timely appeal.

Subsequently, in Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994), the U.S. Court of Appeals for the Federal Circuit held 
that, without regard to the presumptions found in 38 U.S.C.A. 
§ 1112 and 38 C.F.R. § 3.309, when a disease is first 
diagnosed after service, service connection may be 
established by evidence demonstrating that the disease was in 
fact "incurred" during the veteran's service.  

Evidence added to the record since August 1994 includes an 
opinion by a private physician in January 2002 to the effect 
that, because the number of skin cancers developed by the 
veteran "is clearly beyond the normal range ... 
the pre-radiation he received in his work on a regular basis 
[during service] is a significant factor in his present 
problem."  That medical opinion, on its face, is credible 
and competent evidence and provides evidence that would be 
necessary to substantiate one of the elements required to 
establish the underlying claim that was found insufficient in 
the previous denial.  So this additional evidence is new and 
material and therefore sufficient to reopen the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board will next 
proceed to evaluate the merits of the claim.  

Service Connection

I.  Basal Cell Carcinoma

The veteran has stated that he worked as a radio and radar 
maintenance repairman in service and, in those capacities, 
worked around radar antennas.  He believes his recurrent 
basal cell carcinomas are attributable to his exposure to 
radar radiation.  

The veteran's service medical records do not mention any 
complaints or findings of basal cell carcinoma or any other 
skin cancer.  There also is no evidence he had basal cell 
carcinoma within one year after his discharge from the 
military, i.e., prior to January 1961 since even he has 
stated he was first diagnosed with skin cancer a decade later 
- in 1971.  

A private physician - apparently a surgeon - wrote in July 
1991 that he had treated the veteran for several years for 
multiple skin malignancies in the facial area, and that he 
had had other skin malignancies excised previously.  
The physician stated the veteran's propensity for developing 
epidermoid malignancies was "clearly well beyond the normal 
range" and that it was his opinion that "the previous 
radiation he received in his work on radar units is a 
significant factor in his present problem."  The physician 
did not provide any rationale or other support for that 
opinion, however, even when specifically requested to do so 
following the Board's most recent May 2006 remand.  

Records of a private hospitalization dated in December 1973 
note the veteran's complaint of an area on his left forehead 
that had been there for "many years" and that he thought 
might be cancer.  Although on physical examination the 
examiner indicated the lesion was a mole, the summary of the 
hospitalization lists seborrheic keratosis of the face among 
the diagnoses.  

The summary of another private hospitalization in December 
1979 does not mention any skin lesions.  

Another private physician - apparently a dermatologist - 
wrote in January 2002 that because the number of skin cancers 
developed by the veteran "is clearly beyond the normal range 
... the pre-radiation he received in his work on a regular 
basis is a significant factor in his present problem."  The 
examiner did not otherwise provide any rationale for his 
opinion, despite also being specifically requested to do so 
following the Board's more recent May 2006 remand.  



Private treatment records dated from May 1989 through 
September 1999 are generally unremarkable for any complaints 
or findings of any basal cell carcinomas or other skin 
cancer.  One report in June 1991 notes the return of an 
apparent cancer on the bridge of the veteran's nose.  And 
records dated in February 1994 and February 1995 reflect 
further problems with epidermoid cancer of the nose, 
which had previously been removed twice.  Other records 
indicate the veteran underwent right eye surgery due to 
cancer of the right orbit in January 1997.  Private 
outpatient records dated from March 1997 through December 
2001 reflect treatment for actinic keratoses and basal cell 
carcinoma.  None of those records mentions an etiology for 
the noted lesions - and, more specifically, whether they 
relate back to the veteran's service in the military and, in 
particular, to his work as a radio and radar maintenance 
repairman.  

A VA compensation eye examination was conducted in August 
2002.  The report notes the veteran's history of having 
worked on radio and radar antennas during service, where he 
was exposed to high energy radiofrequency radiation on a 
regular basis, which he suspected led to the frequent basal 
cell cancers that appeared on his face.  He indicated that he 
underwent six to eight skin surgeries between 1965 and 1997 
and that a basal cell cancer in 1997 involving the orbit led 
to the enucleation (removal) of his right eye.  The examiner 
noted a lesion of the left lower eyelid that looked 
suspicious for basal cell tumor, but he did not comment on 
the etiology of the veteran's various skin lesions.  

Another VA compensation examination was conducted in August 
2002, specifically to obtain a medical opinion as to the 
likelihood that the veteran's exposure to radiation from 1956 
to 1960 caused skin cancer after service.  The examiner 
reviewed the veteran's claims file and discussed his 
pertinent medical and other history and current clinical 
findings in detail.  The examiner stated that the number of 
lesions for the veteran's age was certainly beyond the normal 
range.  He noted, "however, the lesions are primarily in the 
areas exposed to [ultraviolet] radiation.  In my research I 
was unable to find clear association of any increased risk 
for basal cell carcinoma from radar exposure.  The only shown 
research is that [ultraviolet] radiation cases increase in 
basal cell carcinoma.  Therefor [sic] it is my opinion based 
on medical record review, physical examination and history 
that the veteran's current skin cancer is less likely to be 
secondary to radar exposure."  

Another private dermatologist evaluated the veteran for a 
second opinion in January 2003.  The examiner's report, dated 
in February 2003, does not indicate what records he reviewed, 
other than the September 2002 rating decision.  However, the 
physician stated, "[t]he overwhelming preponderance of 
evidence fails to support any association between skin cancer 
and electromagnetic field (EMF) radiation or microwave 
[radar] radiation."  He concluded that he could not support 
or agree with the veteran's claim that exposure specifically 
to radar emissions had resulted in his history of extensive 
skin cancers.  The examiner supported his statements by 
discussing the physiological mechanism for skin damage by 
ionizing radiation (as opposed to non-ionizing radar 
emissions).  He also cited medical studies and other research 
that found no increased risk of any disease due to microwave 
exposure from radar.  

A VA radiation oncologist was also asked to provide an 
opinion in this case in April 2005.  That physician stated, 
"[t]here is no convincing evidence that electromagnetic 
radiation in the radar frequency range has any carcinogenic 
effects.  Basal cell carcinoma is a common skin cancer, 
frequently on the facial skin due to [ultraviolet] exposure, 
and in my opinion it is highly unlikely that radar exposure 
had any relationship to [the veteran's] developing a basal 
cell carcinoma."  

The veteran underwent VA compensation examinations in 
November 2006 by an ophthalmologist and in December 2006 by a 
dermatologist.  (Note:  because of the conflicting medical 
opinions of record prior to then, the Board had remanded this 
case in May 2006 to obtain this additional medical comment to 
try and reconcile those competing opinions for and against 
the claim.)  The ophthalmologist indicated he could not 
comment on the association between electromagnetic radiation 
and skin cancer, as it was not in his area of expertise.  He 
did state, however, that there was no sign of radiation 
retinopathy in the veteran's left eye or other stigmata of 
radiation.  

The VA dermatologist reviewed the claims file in its 
entirety, including pertinent medical and other history and 
previous opinions expressed by physicians.  He stated that he 
was aware that exposure to ionizing radiation (x-ray) and 
ultraviolet radiation increase the risk of skin cancer.  But, 
he added, "I am not aware of an association between radar 
(radiofrequency) exposure and carcinogenic effects leading to 
increased risk of skin cancer."  The examiner pointed to a 
2003 scientific article that concluded there was no evidence 
that high frequency emissions cause cancer.  He also endorsed 
the expertise of the radiation oncologist, whose April 2005 
opinion is discussed above.  

Although the record contains opinions by two physicians (Drs. 
Shirley and MacDonald) that support the veteran's claim, 
those opinions were not accompanied by any rationale and 
those doctors did not review pertinent records.  Moreover, 
as mentioned, the Board gave them this opportunity by 
remanding this case in May 2006 with one of the remand 
directives specifically addressing this deficiency in their 
supporting opinions.  Unfortunately, though, they did not 
provide any additional information to give their opinions 
more probative value.  The Court has previously rejected a 
medical opinion as "immaterial" where there was no 
indication the physician had reviewed relevant service 
medical records or any other relevant documents that would 
have enabled him to form an opinion on service connection on 
an independent basis.  Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); see also Owens v. Brown, 7 Vet. App. 429 (1995); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The Court has 
also held that the Board is not required to accept 
unsubstantiated or ambiguous medical opinions as to the 
origin of the veteran's disorder. Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).  Therefore, the Board accords little 
probative weight to those medical opinions.  

Conversely, the record contains several well-supported 
opinions by other doctors, most of whom reviewed the 
veteran's claims file for his relevant medical and other 
history (including, especially, the radiation exposure in 
service), and all of those opinions state there is no medical 
or scientific evidence indicating any relationship between 
exposure to radar radiation and the subsequent development of 
basal cell carcinoma or skin cancer.  The Board finds that 
those medical opinions are entitled to considerable probative 
weight, inasmuch as they were well supported by physiological 
data and reference to scientific studies, and again, most of 
the examiners reviewed the veteran's claims file.  In short, 
those opinions were well informed and had the proper factual 
foundation, particularly in comparison to those supporting 
the claim.

Considering all of the evidence of record - in particular, 
the various medical opinions that have been obtained in this 
case - the Board finds that the overwhelming weight of the 
evidence is against the veteran's claim.  As noted at the 
outset, determinations regarding medical causation, i.e., the 
relationship between the veteran's current disorder and the 
claimed injury or event in service, require competent medical 
evidence; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Therefore, the Board concludes that the criteria for service 
connection - a current disability that resulted from an 
injury or disease incurred or aggravated in active military 
service - are not met.  Hence, the claim for service 
connection for basal cell carcinoma must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, this doctrine is inapplicable in the 
current appeal.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

II.  Enucleation of the Right Eye

The veteran alleges he had to have his right eye surgically 
removed as a result of the cancer he developed from the radio 
radiation exposure in service.  So this claim is predicated 
on a theory of secondary service connection.

Disability that is proximately due to or the result of a 
service-connected disease or injury also shall be service-
connected.  38 C.F.R. § 3.310(a).  But medical evidence is 
required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  

In addition, service connection is permitted for aggravation 
of a non-service-connected disability caused by a service-
connected condition.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (". . . when aggravation of a veteran's non-
service- connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability . . . over and 
above the degree of disability existing prior to the 
aggravation.").  

Since, however, the Board has denied the veteran's underlying 
claim for service connection for basal cell carcinoma, it 
logically follows there also is no legal entitlement to 
service connection for right eye enucleation secondary to the 
basal cell carcinoma because his claimed precipitating 
condition is, itself, not service connected (i.e., not 
related to his military service, including especially to the 
radio radiation at issue).  And where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  38 C.F.R. § 3.310; 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, service connection for enucleation of the right 
eye, secondary to basal cell carcinoma, is denied.  


ORDER

New and material evidence having been presented, the claim 
for service connection for basal cell carcinoma is reopened.  

But service connection for basal cell carcinoma is denied on 
the merits.  

Service connection for enucleation of the right eye, 
secondary to basal cell carcinoma, also is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


